Registration No. 333-126211 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WIN GLOBAL MARKETS, INC (Exact name of issuer as specified in its charter) NEVADA 98-0374121 (State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 6 Yehezkel Koifman Street Tel-Aviv, Israel 68012 (972)-73-705-8000 (Address of Principal Executive Offices including zip code) 2004 Global Share Option Plan (Full title of the plan) Mr. Kurt Streams, CPA USA office Tel:+1-212-222-3779 Fax:+1-212-222-3889 Address: 92 Vandam Street, New York, NY 10012, USA (Name, address and telephone number of agent for service) Copy to: Oded Har-Even, Esq. Zysman Aharoni Gayer and Sullivan & Worcester LLP 1633 Broadway New York, NY 10019 (212)-660-3000 DEREGISTRATION OF UNSOLD SHARES OF COMMON STOCK On June 29, 2005, Win Global Markets, Inc. (the “Company”) filed a Registration Statement on Form S-8 (Registration No. 333-126211) (the “Registration Statement”), registering 5,000,000 shares of common stock, par value $.001 per share, of the Company for offers and sales pursuant to the exercise of options under the Company’s 2004 Global Share Option Plan.This offering has been terminatedin connection with the termination of the registration of the Company’s shares under the Securities Exchange Act of 1934.This Post-Effective Amendment No. 1 is being filed by the Company pursuant to the Company’s undertaking in accordance with the Registration Statement to deregister all 5,000,000 shares of common stock registered pursuant to the Registration Statement, or such lesser portion that remain unsold as of the date this Post-Effective Amendment No. 1 is filed. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8, and has duly caused this Post-Effective Amendment No.1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Tel-Aviv, State of Israel, on the26th day of August, 2013. WIN GLOBAL MARKETS, INC. By: /s/ Shimon Citron Shimon Citron Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Shimon Citron Shimon Citron Chief Executive Officer and Director (principal executive officer) August 26, 2013 /s/Yossi Keret Yossi Keret Chief Financial Officer (principal financial and accounting officer) August 26, 2013 /s/ Adiv Baruch Adiv Baruch Director August 26, 2013 /s/ Ron Lubash Ron Lubash Director August 26, 2013 /s/ Gustavo Perrotta Gustavo Perrotta Director August 26, 2013
